The Court orders that the relief sought in the complaint for a writ of mandamus is granted. Michigan United Conservation Clubs v Secretary of State (After Remand), 464 Mich 359, 365-366 (2001). Reform Michigan Government Now! (RMGN) has submitted its proposal under the initiative petition procedure that Const 1963, art 12, § 2, establishes for amending the constitution. However, the proposal is a “general revision” of the constitution that can be accomplished only under Const 1963, art 12, § 3. Therefore, the constitutional power of initiative does not extend to the proposal. Consequently, the RMGN initiative petition does not meet the constitutional prerequisites for acceptance. As a result, the Secretary of State and the Board of State Canvassers are ordered and directed to stop the canvass, to reject the RMGN initiative petition, and to not allow the proposal to be placed on the ballot. Leininger v Secretary of State, 316 Mich 644 (1947); City of Jackson v Comm’r of Revenue, 316 Mich 694 (1947), citing Leininger, supra; see Michigan United Conservation Clubs, supra. See also MCR 7.216(A)(7).
The motion for stay is denied. This order shall be effective immediately. We retain jurisdiction.